DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 10/19/2020.  Claims 1-12 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “wherein the voltage input from the power reception coil to the rectifier circuit and the third switching clock signal have different phases.”  Limitation is not because the output the power reception coil will have a different face to the output of the rectifier circuit.  This limitation is interpreted as the power signal from the power reception coil being process all the way to the output of the rectifier circuit and therefore being exclusively the output of the rectifier circuit.
Claims 2-12 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 9, 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (20170271927)
Regarding claim 1. Sakata teaches a control system [fig 2] comprising: a phase shift unit [1002] configured to provide a phase difference between a first switching clock signal and a second switching clock signal [signals controlling 1001 respectively, ¶91]; a power transmission coil; a switching circuit configured to switch an input voltage based on the first switching clock signal and to apply the switched voltage to the power transmission coil [see 1001 to 1010]; 
a power reception coil configured to receive electric power output from the power transmission coil by electromagnetic field coupling [¶80]; 
a wireless transmission unit [1000 excluding 1002 and 1001] configured to wirelessly transmit the second switching clock signal [implicit ¶91-¶94, DATA parameters are indicative of the second switching clock signal and one of ordinary skill in the art can deduce the second switching clock signal] and to output a third switching clock signal [third switching clock signal indicative to control 1022, output of 1026]; 
and a rectifier circuit [1021] configured to rectify a voltage input from the power reception coil to the rectifier circuit, by switching the voltage based on the third switching clock signal [voltage from 1022] and to apply the rectified voltage to a load [1040], wherein the voltage input from the power reception coil to the rectifier circuit [this limitation is interpreted as phase being output from 1011 all the way to 1021, thus the output phase of 1021 is a DC phase] and the third switching clock signal [magnitude of frequency output of 1026 is understood to be at a different phase of output of 1021] have different phases.  

Regarding claim 3. Sakata teaches the control system according to claim 1, wherein the phase shift unit changes the phase difference between the first switching clock signal and the second switching clock signal according to the input voltage to the switching circuit [it is understood that the entire circuit is in accordance to the input voltage, since the input voltage power the entire circuit].  

Regarding claim 4. Sakata teaches the control system according to claim 1, wherein the phase shift unit changes the phase difference between the first switching clock signal and the second switching clock signal according to a result of comparison of the input voltage to the switching circuit with a threshold value [¶102, “…the amplitude detector 1004 and the power transmission demodulator 1005 of the power transmission apparatus can demodulate the Rx data from the power reception apparatus on the basis of a comparison between the amplitude of the voltage of transmission power and a certain threshold.”].  

Regarding claim 8. Sakata teaches the control system according to claim 1, wherein the input voltage to the switching circuit is constant, and wherein an output voltage [voltage to load] of the rectifier circuit changes according to the phase difference provided by the phase shift unit [implicit, controlling the switching regulator in any modulation influences voltage applied to load].  

Regarding claim 9. Sakata teaches the control system according to claim 1, wherein the wireless transmission unit performs wireless transmission by electromagnetic field coupling [implicit].

Regarding claim 12. Sakata teaches the control system according to claim 1, wherein the load is a motor [¶58 and ¶83].
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. in view of Hyeon et al. (20140056034)
Regarding claim 6. While Sakata teaches the control system according to claim 1, wherein the phase shift unit changes the phase difference between the first switching clock signal and the second switching clock signal according to a result of an output signal indicative of the power signal applied to the load [i.e. function 1024]. However, Sakata does not explicitly mention a comparison of an output voltage of the rectifier circuit corresponding to the input voltage to the switching circuit with a threshold value. 
	Whereas Hyeon teaches a circuit comprising: a comparison of an output voltage of the rectifier circuit corresponding to the input voltage to the switching circuit with a threshold value [function of 18a uses Va with Vref1 to provide control to Q1/Q2].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata power converter to include the features of Hyeon power converter in order to reduce erratic triggering caused by noise or slowly changing input signals, which yields a more efficient circuit.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. in view of Deicke et al. (20130236192)
Regarding claim 10. Sakata teaches the control system according to claim 1.
However, Sakata does not explicitly mention wherein the wireless transmission unit performs wireless transmission by optical coupling.
Deicke teaches wherein the wireless transmission unit performs wireless transmission by optical coupling [¶14]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata power converter to include the features of Deicke power converter in order to provide high transmission rates [¶14].


Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. in view of Mueller (20130336013)
Regarding claim 11. Sakata teaches the control system according to claim 1.
However, Sakata does not explicitly mention a circuit further comprising a resonant circuit provided between the power reception coil and the rectifier circuit.  
Mueller teaches a circuit further comprising a resonant circuit provided between the power reception coil and the rectifier circuit [fig 1, 30].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata power converter to include the features of Mueller power converter in order to have a filter circuit that can reduce unwanted signal to series subsequent circuit, thus protecting device.

Allowable Subject Matter
Claims 2, 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839